DETAILED ACTION
Information Disclosure Statement
	The information disclosure statements submitted during prosecution have been re-considered (the references cited on the front page of each IDS have been struck-through for improperly listing a reference without the inventor name and publication date).  While improperly cited, the examiner has considered these references during the prosecution and has cited them in the attached PTO-892 to make the references part of the record.  The three cited references are (1) U.S. Patent No. 10,226,379, (2) U.S. Pat. Pub. No. 2015/0223977 (pg-publication of the application that resulted ‘379), and (3) U.S. Pat. Pub. No. 2019/0142634.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783